Citation Nr: 9914633	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-50 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than May 20, 1994, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
January 1971.  This appeal arises from an August 1996 rating 
decision of the New York, New York Department of Veterans 
Affairs (VA) Regional Office (RO), which denied an effective 
date earlier than May 20, 1994, for the grant of service 
connection for PTSD.  

This claim was remanded in January 1998 for further 
development of a clear and unmistakable error issue that was 
inextricably intertwined with the issue on appeal.  By rating 
decision of March 1998, the RO denied the claim of clear and 
unmistakable error in a November 1985 RO decision which 
denied PTSD.  The veteran was notified in an April 1998 
letter from the RO and he filed a Notice of Disagreement 
(NOD) to that denial the same month.  A Supplemental 
Statement of the Case (SSOC) was issued in June 1998, 
however, the veteran did not file a timely substantive appeal 
on this issue.  Therefore, the claim is not reflected on the 
cover page.  


FINDINGS OF FACT

1.  The veteran filed an initial claim for service connection 
for PTSD in January 1985.

2.  By rating decision of November 1985, service connection 
for PTSD was denied.  The veteran was notified of the denial 
and of his appellate rights by letter from the RO in 
December 1985.  He did not appeal.  

3.  The veteran filed an application to reopen his claim for 
service connection for PTSD in February 1991.

4.  By rating decision of June 1991, the prior denial of 
service connection for PTSD was confirmed and continued.  The 
veteran was notified of the denial and of his appellate 
rights by letter from the RO in July 1991.  He did not 
appeal.  

5.  In May 1994, correspondence from the veteran submitted to 
his Congressman was received by the RO in an attempt to 
reopen the veteran's claim for service connection for PTSD.  

6.  By rating decision of April 1995, service connection for 
PTSD was granted, effective May 20, 1994, the date the 
correspondence from the veteran submitted to his Congressman 
was received by the RO.  


CONCLUSION OF LAW

An effective date prior to May 20, 1994, for the grant of 
service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. §§ 3.105(a), 3.400 (q)(ii) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in essence, that 
an effective date earlier than May 20, 1994, is warranted for 
the grant of service connection for PTSD.  It is maintained 
that the veteran presented an original claim for entitlement 
to service connection for PTSD in 1985 and at that time, the 
same evidence that was available to the RO when service 
connection was granted effective May 20, 1994, was available 
to the RO in 1985.  The veteran claims that his stressors 
were the same in 1985 and that if the RO had performed its 
duty to assist and contacted the United States Armed Services 
Center for Research of Unit Records (USASCRUR) (formerly the 
United States Army & Joint Services Environmental Support 
Group (ESG)) at that time, service connection would have been 
granted.  

In January 1985, the veteran filed a claim for, amongst other 
issues, service connection for PTSD.  

In August 1985, the RO sent the veteran a letter asking him 
to submit medical or lay evidence, preferably medical, 
describing the manifestations of his claimed PTSD.  

In September 1985, the veteran underwent a VA psychiatric 
examination.  He gave a history of a friend (no name) who was 
killed during his second tour of duty in Vietnam, road 
attacks, Vietnamese children who dug up the servicemen's 
garbage and ate it and other fighting, although he was a 
member of the engineers.  The diagnosis was PTSD, chronic, 
mild to moderate.  The examiner indicated that the veteran 
had no particular predisposing factors to develop any kind of 
psychiatric disability and that he believed that the 
stressors reported by the veteran would qualify as the type 
of stressor necessary to trigger a PTSD.  

By rating decision of November 1985, service connection for 
PTSD was denied.  The RO indicated that service medical 
records were negative for a nervous condition and that there 
was no objective specific stressor to warrant relating the 
current nervous condition to the veteran's experience in 
Vietnam.  The veteran was notified by letter of December 1985 
of the denial of service connection for PTSD and of his 
appellate rights.  No notice of disagreement was filed within 
one year of the December 1985 notification of the denial of 
service connection for PTSD.  

In August 1987, the veteran underwent a VA general medical 
examination.  He was seen specifically for a skin rash.  He 
was also diagnosed for, amongst other disabilities, PTSD.  
The examiner indicated that the veteran manifested a 
depressive state.  

In February 1991, the veteran submitted an application to 
reopen his claim for service connection for PTSD.  He related 
that his claim for PTSD was based on recent problems he had 
been experiencing with his marriage, family, alcohol and 
nerves.  He also indicated that he had received some care at 
the VA Medical Center (VAMC) Albany, in May 1989 for family 
problems.  Attached to his claim was a handwritten summary of 
his current PTSD symptoms.  The statement included a 
description of stressors resulting from Vietnam.  

A copy of the May 1989 hospitalization report was obtained 
and associated with the claims folder.  The hospitalization 
report indicated that the veteran was hospitalized for 
stress, anxiety, and situational stress.  

By rating decision of June 1991, the previous rating decision 
denying service connection for PTSD was confirmed and 
continued.  The veteran was notified in a July 1991 letter 
from the RO that the December 1985 letter he previously 
received explained that service connection for PTSD was 
denied because service medical records were negative for a 
nervous condition, nor did the evidence of record indicate in 
the opinion of the rating board that the veteran had 
presented evidence of an objective specific stressor to 
warrant relating a current nervous condition to his service 
in Vietnam.  He was told that he had one year from the date 
of the December 1985 letter to appeal that decision, that the 
one-year period had passed, and that decision was final.  He 
was instructed that new evidence was needed to reopen the 
claim which showed that the condition happened during 
service.  He was provided his appellate rights.  No 
disagreement was filed within one year of the July 1991 
notification of the denial to reopen the claim of service 
connection for PTSD.  

In May 1994, a letter was received by the RO from the 
veteran's Congressman, providing the RO with correspondence 
he had received from the veteran concerning his claim for 
service-connected disability benefits.  The correspondence 
indicated, in pertinent part, the veteran's desire to reopen 
his claim for service connection for PTSD due to family 
problems and anxiety attacks.  He related to his Congressman 
that he had not received a response from the RO regarding his 
attempt to reopen his claim.  Later that month, a letter was 
sent to the veteran from the RO advising him that his 
original denial of PTSD occurred in 1985 and a subsequent 
denial occurred in July 1991.  The RO sent him a copy of the 
1991 letter and informed him that the decision became final 
after one year.  He was informed that he could submit new and 
material evidence material to reconsideration.  He was also 
told that no further reference to this matter was made from 
the RO because mail to him was not returned and was assumed 
to have been received.

In August 1994, a letter was received from a friend of the 
veteran outlining the veteran's PTSD symptoms.  Also received 
by the RO that same month was a letter from the veteran 
stating that he had been admitted to the VAMC at Albany, New 
York for treatment for his PTSD and alcohol problems.  He 
requested that his claim for PTSD be reopened and that he be 
scheduled for a compensation examination.  

In September 1994, the RO received a letter with attachments 
from the veteran.  He enclosed a copy of an August 1994 
discharge summary from the admission to VAMC at Albany, New 
York, a statement from a previous employer and a summary of 
his service time in Vietnam indicating the campaigns he 
served in.  

In October 1994, the RO wrote the veteran indicating, in 
pertinent part, that although he was previously diagnosed as 
having PTSD, his claim had been denied because he had not 
presented an objective stressor that could be verified.  He 
was asked to give specific dates, places and events that 
could be verified by ESG.  Later that month, the veteran 
submitted another stressor letter, attempting to verify the 
specific dates, places and events.  

In November 1994, the RO submitted the veteran's stressor 
statement to the ESG for verification or support of the 
assertion that the veteran was subjected to the stressful 
events he related occurred during Vietnam service.  In 
January 1995, the RO again contacted the ESG, asking that it 
respond as soon as possible so that further action could be 
taken on the veteran's claim.  

In March 1995, a February 1995 letter from the ESG to the 
veteran was submitted by the veteran to the RO.  This 
statement with attachments verified incidents set out in the 
veteran's stressor statement.  

A February 1995 VA psychiatric examination, signed by the 
examiner in March 1995, provided a diagnosis of severe PTSD.  
The examiner noted that a copy of the ESG file was enclosed 
with the examination report and was used in connection with 
the examination findings.  

In April 1995, the ESG report was received by the RO.  By 
rating decision of April 1995, service connection for PTSD 
was granted, effective May 20, 1994, the date the RO received 
the initial letter from the veteran's Congressman.  The 
rating decision indicated that the veteran's diagnosis of 
PTSD was confirmed and there was acceptable evidence of 
stressors in service.  

In February 1997, the veteran provided personal hearing 
testimony before a hearing officer at the RO.  He testified 
that he did not remember if VA informed him of his appellate 
rights in 1985, but a service officer observing the hearing 
indicated that he specifically remembered that the veteran 
did not pursue the claim upon denial in 1985 because he was 
bitter about the denial.  He also testified that after he 
filed a claim again in 1991, he submitted the same evidence 
used to allow his claim effective 1994.  He argued that VA 
failed in its duty to assist him in his claim.  

The governing legal criteria provide that the effective date 
of an award based on an original claim for compensation will 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1998).  Except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on a claim reopened after final disallowance will be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (a) (West 1991); 
38 C.F.R. § 3.400(q)(ii) (1998).  The law grants a period of 
one year from the date of the notice of the result of initial 
review or determination for initiating an appeal by filing a 
notice of disagreement; otherwise, that decision becomes 
final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105.  

In this case, the veteran was initially denied service 
connection for PTSD by rating decision of November 1985.  He 
was notified by letter of December 1985 and did not file an 
appeal within one year from the December 1985 notification 
date and that decision became final.  He attempted to reopen 
his claim in February 1991.  Again, he was notified of the 
denial to reopen his claim by letter in July 1991.  He did 
not appeal this decision within one year of the July 1991 
notification date and that decision also became final.  He 
was informed that he did not reveal an objective specific 
stressor which related his current nervous condition to his 
service in Vietnam.  On both the initial and subsequent 
denials, the veteran was provided his appellate rights.  He 
did not file a NOD or substantive appeal to either of the 
denials and the denials became final based upon the evidence 
then of record.  

When the veteran attempted to reopen his claim again in 
May 1994, he submitted a copy of his previous stressor 
statement through his Congressman.  Again, he was notified by 
letter that his claim was denied because he did not provide 
an objective stressor that could be verified as the cause of 
his PTSD.  He was told to provide specific dates, places and 
events that could be verified by the ESG in connection with 
his claim.  On this occasion, he submitted a more specific 
stressor statement and related the date of the death of his 
friend and also the date and specific location of his Company 
when it was overrun by the North Vietnamese.  He was 
subsequently examined by VA and a diagnosis of severe PTSD, 
in connection with the ESG report that substantiated the 
stressors, was made.  

The veteran maintains that essentially the same evidence 
associated with the claims folder regarding his stressors 
when his claim was granted in 1994 was associated with the 
claims folder in 1985.  He believes that VA's failure to 
implement its duty to assist prevented him from an earlier 
grant of service connection for PTSD.  The Board recognizes 
the veteran's contentions in this regard, however, the 
veteran was informed on more than one occasion that his 
stressor statement needed to show objective specific 
stressors to substantiate his claim.  Not until the veteran 
provided the RO with specific dates, locations and events did 
his stressor statement rise to the level sufficient to submit 
to ESG to substantiate his stressors.  This did not occur 
until 1995, after his application to reopen his claim was 
submitted in May 1994.  After submission of these objective 
specific stressors, the RO then submitted the stressor 
statement for verification and after verification, he was 
examined by VA and diagnosed with PTSD in connection with his 
verified stressors.  Although the veteran believed this could 
have occurred earlier, the Board makes its decisions based on 
the evidence of record and is bound by the laws as passed by 
Congress and the applicable regulations.  As such, both the 
1985 and 1991 claims became final and the subsequent claim 
was not filed until May 20, 1994.  Although entitlement did 
not arise until February 1995 when the veteran was diagnosed 
with PTSD with supporting evidence of a verified stressor and 
a finding that the present PTSD symptomatology was tied to 
that verified stressor (see 38 C.F.R. § 3.304(f)), the Board 
will not disturb the effective date of the date of claim, 
already established by the RO.  Therefore, an effective date 
earlier than the date provided of May 20, 1994, the date of 
the claim, cannot be established.


ORDER

Entitlement to an effective date earlier than May 20, 1994, 
for the grant of service connection for PTSD is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

